Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 10637974).
Regarding claim 1, Zeng discloses an electronic device comprising: 
a housing (100) including a first plate (top plate 211) facing a first direction (upward direction), a second plate (212) facing a second direction (downward direction) opposite to the first direction, and a side member (side plate 213) surrounding a space between the first plate and the second plate; 

wherein in the first position, the lens structure is disposed inside the space (figure 16), and an optical axis (axis through camera module 220 parallel to the downward direction) of the one or more lenses is substantially parallel to the second direction, 
wherein in the second position (figure 17), the lens structure protrudes from the side member, and the optical axis of the one or more lenses is substantially parallel to the first direction (axis through camera module 220 parallel to the upward direction); 
a printed circuit board (main board 260) disposed in the space; and 
a flexible printed circuit board (flexible printed circuit 270 connecting camera module 270 and main board 260) connecting the camera module and the printed circuit board.

Regarding claim 7, Zeng discloses the claimed invention as set forth in claim 1.  Zeng further discloses the camera module includes: a first shaft rotably (the output shaft having first gear 2322, figure 9) connected with a motor (motor 2321), the first shaft including a first thread (thread of gears 2322) on at least part of an outer surface thereof; a first bracket (holder 240) configured to move in a third direction (horizontal direction) substantially orthogonal to the first direction and the second direction along the first shaft, when the first shaft rotates; a cylindrical cam (231, 233) configured to rotate while moving in the third direction, when the first bracket moves in the third .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 10637974), in view of Shin (US 20060033832).
Regarding claim 2, Zeng discloses the claimed invention as set forth in claim 1.
Zeng does not explicitly disclose the flexible printed circuit board includes: a rollable portion including a first distal end of the flexible printed circuit board connected to one area of the camera module and a rollable area, wherein the rollable area wraps around the one area of the camera module when the camera module moves from the second position to the first position and unwraps when the camera module moves from the first position to the second position; a movable portion including a curved area and a second distal end of the flexible printed circuit board, wherein the second distal end extends from the curved area and is connected to the printed circuit board; and a connecting portion connecting the rollable area and the movable portion.
	Shin teaches the flexible printed circuit board (FPCB 50, figure 7) includes: a rollable portion (the rotation displacement part 50b) including a first distal end (end of 50 near 50d) of the flexible printed circuit board connected to one area of the camera module and a rollable area (rollable area where 50b is rolled; figure 5a), wherein the rollable area wraps around the one area of the camera module (figure 5a) when the 
	It would have been obvious to one having skill in the art at the effective filing date of the invention to fold the flexible circuit board, as suggested by Shin, in order to fit the flexible circuit board in a limited space of the housing and also facilitate the movement of the camera module.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 10637974), in view of Fan (US 10425515).
Regarding claim 6, Zeng discloses the claimed invention as set forth in claim 1.
Zeng does not explicitly disclose the second plate includes a first opening (121), and when the camera module is in the first position the first opening exposes at least one lens of the one or more lenses of the lens structure, and wherein the side member includes a second opening through which the lens structure protrudes when the camera module is in the second position.
Fan teaches the second plate (rear side wall 14, figure 5) includes a first opening (opening for lens 32 – 34 on rear side 104, figure 3), and when the camera module is in the first position (figure 3) the first opening exposes at least one lens of the one or more 
It would have been obvious to one having skill in the art at the effective filing date of the invention include an opening on the rear side wall, as suggested by Fan, in order to use the camera right away before there is a need to move the camera to a different position.

Allowable Subject Matter
Claims 3 – 5, 8 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the camera module includes a flexible printed circuit board frame configured to receive or shield at least part of the flexible printed circuit board, and wherein the flexible printed circuit board frame includes: a cylindrical area configured to receive or shield at least part of the rollable portion; and a planar area configured to receive or shield at least part of the movable portion and at least part of 
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 7, a combination of limitations that the first bracket includes a first through-hole including a second thread on an inner surface thereof, the second thread of the first bracket mating with the first thread of the first shaft. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 7, a combination of limitations that the housing further includes a support member connected to the side member, wherein the first bracket includes a second through-hole, and wherein the camera module further includes a second shaft configured to pass through the second through-hole and fixed to a second bracket and the side member. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the camera module includes: a first cam rotably connected with a motor; a second cam configured to move in a third direction substantially orthogonal to the first direction and the second direction, in conjunction when the first cam rotates; a third cam configured to rotate while moving in the third direction when the second cam moves in the third direction; and wherein the lens 
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that the camera module includes a flexible printed circuit board frame configured to receive or shield at least part of the flexible printed circuit board, wherein the flexible printed circuit board includes: a rollable portion including a first distal end of the flexible printed circuit board and a rollable area, wherein the first distal end is connected to one area of the camera module, and at least part of the rollable area is wrapped or unwrapped in the same direction as the rotation of the camera module; a movable portion including a curved area and a second distal end of the flexible printed circuit board, wherein the second distal end extends from the curved area and is connected to the printed circuit board, and a position of the curved area is changed to correspond to the motion of the camera module in the third direction; and a connecting portion configured to connect the rollable portion and the movable portion, and wherein the flexible printed circuit board frame includes: a cylindrical area configured to receive or shield at least part of the rollable portion; and a planar area configured to receive or shield at least part of the movable portion and at least part of the connecting portion, wherein the at least part of the connecting portion is fixed to the planar area. None of the reference art of record discloses or renders obvious such a combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Katayama (US 20050024500) discloses a housing (1, 2), rotatable camera unit (22), and flexible circuit board (26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BINH B TRAN/Primary Examiner, Art Unit 2848